Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-14-00578-CR

                                         Dylan MCDANIEL,
                                              Appellant

                                                 v.
                                                The
                                        The STATE of Texas,
                                              Appellee

                     From the 399th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2013CR1602A
                              Honorable Ray Olivarri, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: October 15, 2014

DISMISSED

           On August 19, 2014, we notified the appellant that the trial court’s certification in this

appeal states that “this criminal case is a plea-bargain case, and the defendant has NO right of

appeal.” Additionally, the clerk’s record contains a written waiver signed by the appellant

pursuant to which he entered a plea of nolo contendere. The trial court’s judgment also reflects

that the punishment assessed did not exceed the punishment recommended by the prosecutor and

agreed to by the defendant. Therefore, the trial court’s certification accurately reflects that this

criminal case is a plea-bargain case. See TEX. R. APP. P. 25.2(a)(2).
                                                                                      04-14-00578-CR


       In our August 19, 2014 order, we warned the appellant that “[this] appeal must be dismissed

if a certification that shows the defendant has the right of appeal has not been made part of the

record under these rules.” See id. R. 25.2(d). We ordered that this appeal would be dismissed

pursuant to Rule 25.2(d) unless the appellant caused an amended trial court certification to be filed

by September 18, 2014 that showed the appellant has the right of appeal. See id. R. 25.2(d), 37.1;

see also Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006); Daniels v. State, 110

S.W.3d 174, 176 (Tex. App.—San Antonio 2003, no pet.). No response was filed. Accordingly,

we dismiss this appeal.

                                                  PER CURIAM

DO NOT PUBLISH




                                                -2-